     Case 1:20-cr-00029-H-BU Document 50 Filed 06/11/21             Page 1 of 1 PageID 98



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 ABILENE DIVISION

UNITED STATES OF AMERICA,
     Plainriff,

                                                           NO. 1:20-CR-029-01-H

KENNETH DEAN KOCHER,
     Defendant.


                  ORDER ACCEPTING REPORT AND RECOMMENDATION
                     OF Tt{E UMTED STATES MAGISTRATE ruDGE
                            CONCERNING PLEA OF GUILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance witlt 28 U.S.C.

$   636OXl), the undersigrred Distria Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED.

         Dated June   L   ,2021



                                            JAMES        SLE    NDRIX
                                            UNI        STATES DISTRICT JUDGE
